KINKADE, J.
Epitomized Opinion
Published Only in Ohio Daw Abstract
This was an action on an insurance policy brought by Newbegin as executor for Maud Osgood, deceased. The policy covered the loss from accident and accidental death. The insured was injured in December, 1919, and was again injured in March, 1920. She died in May, 1920. The insurance company claimed that the cause of her death was not covered by the policy and that she was only entitled to recover $300 for her losses. The jury returned a verdict for the plaintiff in the sum of $300 instead of $1500, which was due the beneficiary of deceased in the event that her death was covered by the terms of the policy. Plaintiff prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. Under the facts of the case there was abundant evidence manifest in the record to justify the jury in finding that the insured did not die by reason of any cause insured against in the policy.